Citation Nr: 1227030	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  11-18 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased (compensable) rating for dysphasia with chronic pain.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1989 to July 1992 (Army), and appears to have had service from January 2002 to April 2002 (Air Force), as indicated by subsequent discharge from Air Force Reserves in April 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

As indicated in the July 2011 VA Form 9, the Veteran has requested a Board video hearing before a Board Veterans Law Judge at the local regional office.  As such, she should be afforded an opportunity to provide testimony at a Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video hearing at the earliest available opportunity, with appropriate notification to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

